DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character ‘69’ disclosed in [0166]. 
Additionally, the drawings are objected to due to some of the reference characters being illegible; for example, in Fig. 25 it is unclear if the reference character next to reference characters ‘49’ and ‘80’ is supposed to read ‘48’ or ‘46’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, note that this limitation in line 7 “in particular a tube or a further hose element” leads to antecedent issues for any recitation of “the hose element” in the rest of claim 1 and any recitation of “the hose element” in the dependent claims. It is unclear if “the hose element” as recited in line 9 of claim 1 (or any other recitation after line 7 of claim 1) is referring to the “hose element” recited in line 3 of claim 1 or the “further hose element” recited in line 7 of claim 1. For purposes of examination all recitations of “the hose element” are interpreted to be referring to the recitation of “hose element” in line 3 of claim 1. 
Regarding claim 1, lines 12-13 state “in which the front end region of the hose element is inserted into the channel of the hose element”. It is unclear how the hose element is inserted within itself. For purposes of examination the limitation is being interpreted as “in which the front end of the hollow body is inserted into the channel of the hose element”. 
Claims 2-38 are rejected due to their dependency on Claim 1.
Regarding Claim 36, lines 2-3 state “the hollow body has a higher strength than the hose element”. As there are different types of strength (ex: bending strength, tensile strength, compressive strength etc.), it is unclear which type of ‘strength’ is being claimed. 
Regarding claim 37, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Interpretation
Claim 38 is being interpreted as an independent claim that incorporates all elements of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 20, 22, 24-27, 29-30, 32-33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrig (US Patent Pub. 20130060268).
Regarding Claim 1, Herrig teaches (Figs 12A-12F) a cannula system for conducting a liquid, comprising: 
a cannula comprising a hose element (762) including a front end region and a rear end region (see annotated Fig 12a), wherein a channel (channel within 762) extends from the front end region of the hose element to the rear end region of the hose element through the hose element (762); 
a hollow body (tubular structure including engagement features 790), and in particular a tube or a further hose element (interpreting 790 to be a ‘tube’), wherein the hollow body includes a front end region that can be inserted into the channel of the hose element through a front inlet opening of the channel (see Figs 12C-12D where 790 is inserted within 762); and 
a connector (778, 780) which is designed, in a connected state of the cannula system in which the front end region of the hollow body (790) is inserted into the channel of the hose element of the cannula (762), to accommodate the front end region of the hose element (762) and the front end region of the hollow body in an interior region of the connector (778,780), wherein the front end region of the hollow body and the connector are configured to exert clamping forces onto the front end region of the hose element in the connected state of the cannula system , and to clamp the front end region of the hose element between the front end region of the hollow body and the connector  (see Figs 12C-12F; [0079-0080]).

    PNG
    media_image1.png
    208
    564
    media_image1.png
    Greyscale

Annotated Fig 12A (Herrig)
Regarding Claim 2, Herrig teaches the cannula system according to claim 1, wherein the connector comprises two half shells (778, 780) and a joint (see [0043] teaching an embodiment of a connector having a two half shells 278, 280 connected by a hinge structure 240, it is interpreted that similar connector 778, 780 would also have a joint as such though it is not shown in Figs 12A-12F), which pivotally connects the two half shells, the two half shells being pivotable about a pivot axis formed by the joint into an open configuration (Figs 12C-12E) and into a closed configuration (Fig 12F), the two half shells being configured to surround the interior region of the connector in the closed configuration (See Fig 12 F, in the closed configuration the half shells surround the interior of 778, 780), and to exert clamping forces on the front end region of the hose element in the connected state of the cannula system (see Fig 12F; [0079-0080]). 
Regarding Claim 3, Herrig teaches the cannula system according to claim 2, wherein the connector (778, 780) comprises a closure device (796,798), which is configured to hold the two half shells (778, 780) in the closed configuration of the half shells (see [0079]).
Regarding Claim 4, Herrig teaches the cannula system according to claim 3, wherein the closure device (796, 798) comprises at least one detent element, which is configured to engage in the closed configuration of the half shells (see [0079]; it is interpreted that 796, 798 are detent elements). 
Regarding Claim 5, Herrig teaches the cannula system according to claim 1, wherein the connector (778,780) comprises a base body (the surface of 778 and 780), which has a sleeve shaped design (see Fig 12F) and includes an inner surface (surface of 778, 780 closest to 746 in Fig 12E) which defines an interior region of the connector (778, 780). 
Regarding Claim 20, Herrig teaches the cannula system according to claim 1, wherein the cannula system comprises a flexible element (764; while the embodiment of Fig 12A-12F does not explicitly state 764 is flexible it is interpreted that 764 is similar to 164 in the embodiments of Fig 2,7 and 11; [0029] teaches that 164 is elastomeric; it is interpreted that 764 is also elastomeric) which is designed to abut the front end region of the hose element (762) within the interior region of the connector in the connected state of the cannula system, and to transmit at least a portion of the clamping forces onto the front end region of the hose element (see Fig 12A-12F and [0074] and [0078-0080]). 
Regarding Claim 22, Herrig teaches the cannula system according to claim 20, wherein the flexible element (764) is a subregion of the front end region the hollow body (See Figs 12E-F, it is interpreted that 764 is in the front end region of hollow body 790 which is covered)
Regarding Claim 24, Herrig teaches the cannula system according to claim 20, wherein the flexible element (764) is configured, in the connected state of the cannula system, to rest against an outer surface of the front end region of the hose element (762; see Figs 12A-12F) in a planar manner, and to transmit at least a portion of the clamping force exerted by the connector onto the front end region of the hose element (see [0078-0080]).  
Regarding Claim 25, Herrig teaches the cannula system according to claim 24, wherein, in the connected state of the cannula system, a space, in which the flexible element (764) can be disposed, is formed by an inner surface of the connector (778,780) and an outer surface of the front end region of the hose element (762; see Figs 12A-12F where 764 is retained between 762 and 778,780, it is interpreted that the location where 764 is retained is ‘a space’ formed by the connector and the hose element)
Regarding Claim 26, Herrig teaches the cannula system according to claim 24, wherein the flexible element (764) is a sleeve that is detachable from the cannula, from the hollow body and from the connector (see Fig 12A; 764 detached from 762) and displaceable along the hose element (see Figs 12A-12F).
Regarding Claim 27, Herrig teaches the cannula system according to claim 26, wherein an outside diameter of the sleeve (764) decreases from an end of the sleeve facing the hollow body toward an end of the sleeve facing the hose element (see Figs 12A-12F).
Regarding Claim 29, Herrig teaches the cannula system according to claim 1, wherein the cannula is formed by the hose element (762). 
Regarding Claim 30, Herrig teaches the cannula system according to claim 1, wherein
the hose element is made of a graft material (see [0027] interpreting the hose element may be a graft) or
the front end region of the hose element is made of a graft material (see [0077-0078], interpreting that the front end/front most edge of the hose element 762 is made of a graft material) or 
a foremost edge of the hose element, which circumscribes the front inlet opening of the channel, is made of a graft material (see [0077-0078], interpreting that the front end/front most edge of the hose element 762 is made of a graft material).
Regarding Claim 32, Herrig teaches the cannula system according to claim 30, wherein the graft material of the hose element, in the connected state of the cannula system, directly abuts an outer surface of the hollow body (See [0077-0078] and Figs 12C-12F; interpreting that the graft material is abutting the outer surface of 790). 
Regarding Claim 33, Herrig teaches the cannula system according to claim 30, wherein the graft material of the hose element, in the connected state of the cannula system, directly abuts an inner surface of the connector (See [0077-0078] and Figs 12C-12F; interpreting that the graft material is abutting the inner surface of 778 and 780, interpreting that 788 is part of the inner surface of 780). 
Regarding Claim 37, Herrig teaches the cannula system according to claim 1, wherein the hollow body is made entirely or in at least some regions of a metallic material, such as stainless steel or titanium (see [0057]; 790 is considered to be a part of the connector 770, therefore it is interpreted that 790 would have similar material as the connector; [0057] teaches the connector component may be mate of titanium or stainless steel).
Claim(s) 1-6, 10-14, 16-18, 20-21, 24-25, 28-29 and 34-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blake et al. (US Patent Pub. 20160146386 hereinafter “Blake”). 
Regarding Claim 1, Blake teaches (Figs 1-4B) a cannula system for conducting a liquid, comprising: 
a cannula comprising a hose element (11) including a front end region and a rear end region (annotated Fig 4A), wherein a channel (71) extends from the front end region of the hose element to the rear end region of the hose element through the hose element (11); 
a hollow body (9), and in particular a tube or a further hose element (interpreting 9 to be a ‘tube’), wherein the hollow body includes a front end region that can be inserted into the channel of the hose element through a front inlet opening of the channel (see Fig 4A where 9 is within a front end of 11 and channel 71); and 
a connector (5) which is designed, in a connected state of the cannula system in which the front end region of the hollow body is inserted into the channel (71) of the hose element of the cannula (11), to accommodate the front end region of the hose element (112 could refer to hollow body further hose element or the hose element of cannula))and the front end region of the hollow body in an interior region of the connector (5), wherein the front end region of the hollow body and the connector are configured to exert clamping forces onto the front end region of the hose element in the connected state of the cannula system , and to clamp the front end region of the hose element between the front end region of the hollow body and the connector  (see Fig 4A).

    PNG
    media_image2.png
    433
    722
    media_image2.png
    Greyscale

Annotated Fig 4A (Blake)
Regarding Claim 2, Blake teaches the cannula system according to claim 1, wherein the connector (5) comprises two half shells (5a, 5b)) and a joint (60), which pivotably connects the two half shells (5a,5b), the two half shells  being pivotable about a pivot axis formed by the joint into an open configuration (see Fig 3) and into a closed configuration (Fig 4b), the two half shells being configured to surround the interior region of the connector in the closed configuration (see Fig 4A, 4B), and to exert clamping forces on the front end region of the hose element in the connected state of the cannula system (see [0077] teaching 66 which in within connector 5, interacts with 31 which provides a clamping force).  
Regarding Claim 3, Blake teaches the cannula system according to claim 2, wherein the connector (5) comprises a closure device (58,59), which is configured to hold the two half shells (5a, 5b) in the closed configuration.  
Regarding Claim 4, Blake teaches the cannula system according to claim 3, wherein the closure device (58,59) comprises at least one detent element (58,59), which is configured to engage in the closed configuration of the half shells (see [0079] interpreting the fastening means to be a detent).
Regarding Claim 5, Blake teaches the cannula system according to claim 1, wherein the connector (5) comprises a base body (61), which has a sleeve-shaped design and includes an inner surface (66) which defines the interior region of the connector (5).
Regarding Claim 6, Blake teaches the cannula system according to claim 1, wherein the connector (5) comprises a clamping sleeve (3), the clamping sleeve being disposed in the interior region of the connector (See Fig 4A) and configured, in the connected state of the cannula system, to enclose the front end region of the hose element and exert a clamping force of the connector on the front end region of the hose element (see Fig 4A; [0050]) 
Regarding Claim 10, Blake teaches the cannula system according to claim 1, wherein the connector (5) comprises a region (73) which is configured, in the connected state of the cannula system, to push an axial section of the hose element (11) radially inward against a foremost edge (19) of the hollow body (9; See Fig 4A).  
Regarding Claim 11, Blake teaches the cannula system  according to claim 1, wherein the connector (5) includes a front opening (near 73/63) and a rear opening (near 77/61), which each form an access to the interior region (66) of the connector (5), the cannula or at least the hose element (11) having a largest outside diameter which is smaller than a smallest inside diameter of the front opening, smaller than a smallest inside diameter of the interior region, and smaller than a smallest inside diameter of the rear opening of the connector when the hollow body is not pushed into the hose element (see Fig 1; it is interpreted that the diameter of the hose element must be smaller than the smallest inside diameter of the interior region 66 for it to fit within connector 5 in Fig 4A). 
Regarding Claim 12, Blake teaches the cannula system according to claim 1, wherein the connector (5) comprises at least one connecting element (74, 64, and/or 65), and the hollow body (9) also comprises at least one connecting element (15, 9a), the connecting elements of the connector and of the hollow body being configured to establish a detachable connection between the connector (5) and the hollow body (9) in the connected state of the cannula system (see [0091] teaching clips 74 hook to 15).
Regarding Claim 13, Blake teaches the cannula system according to claim 12, wherein the at least one connecting element (64,65) of the connector (5) comprises at least one radially inwardly directed protrusion (See Figs 2-3; 64,65 are radially inwardly directed protrusions), the at least one connecting element of the hollow body comprising at least one receiving region for the at least one protrusion of the connector (see Fig 2, region 9a indirectly receives the connecting element 64,65 of the connector).  
Regarding Claim 14, Blake teaches the cannula system according to claim 13, wherein the at least one connecting element of the connector comprises at least one detent arm (74), which includes at least one radially inwardly directed protrusion (see [0091] teaching clips 74 hook to 15).  
Regarding Claim 16, Blake teaches the cannula system according to claim 1, wherein the connector (5) includes at least one protrusion (65,64) which protrudes radially into the interior region and is configured to transmit at least a portion of the clamping forces onto the front end region of the hose element (see [0078]).
Regarding Claim 17, Blake teaches the cannula system according to claim 16, wherein the at least one protrusion (64,65) comprises at least one ridge (interpreting 64,65 to be ridges).
Regarding Claim 18, Blake teaches the cannula system according to claim 16, wherein the at least one protrusion extends partially or completely around the interior region (see Fig 3).  
Regarding Claim 20, Blake teaches the cannula system according to claim 1, wherein the cannula system comprises a flexible element (64,65) which is designed to abut the front end region of the hose element (11) within the interior region of the connector in the connected state of the cannula system, and to transmit at least a portion of the clamping forces onto the front end region of the hose element (See Fig 2 and [0078]).  
Regarding Claim 21, Blake teaches the cannula system  according to claim 20, wherein the flexible element (64,65) is configured, in the connected state of the cannula system, to rest against an inner surface of the front end region of the hose element (11) in a planar manner, and to transmit at least a portion of the clamping force exerted by the front end region of the hollow body onto the front end region of the hose element (see Fig 2; [0078]).  
Regarding Claim 24, Blake teaches the cannula system according to claim 20, wherein the flexible element (64, 65) is configured, in the connected state of the cannula system, to rest against an outer surface of the front end region of the hose element (see annotated Fig 4A showing front end region of the hose element 11; also see Fig 2 where 64,65 are on an outer surface of 11 in the connected state) in a planar manner, and to transmit at least a portion of the clamping force exerted by the connector onto the front end region of the hose element (see [0078]).  
Regarding Claim 25, Blake teaches the cannula system according to claim 24, wherein, in the connected state of the cannula system, a space (66), in which the flexible element (64,65) can be disposed, is formed by an inner surface of the connector (66 is in the inner surface of 5, see Fig 3) and an outer surface of the front end region of the hose element (see Fig 2, 64, 65 interact with the outer surface of the front region (as shown in annotated Fig 4a) of hose element 11).
Regarding Claim 28, Blake teaches the cannula system according to claim 20, wherein the flexible element (64,65) is made of a compliant material, the compliant material being or comprising, a polymer (see [0076] teaching materials for connector 5, interpreting that 64,65 are made of the same material)
Regarding Claim 29, Blake teaches the cannula system according to claim 1, wherein the cannula is formed by the hose element (11). 
Regarding Claim 34, Blake teaches the cannula system according to claim 1, wherein the cannula 
does not comprise any reinforcing element for strengthening or stabilizing the hose element (see Fig 4A, 11 does not have any reinforcing elements) and/or 
does not comprise any tensioning elements for axially or radially tensioning the hose element (see Fig 4A, 11 does not have any tensioning elements). 
Regarding Claim 35, Blake teaches the cannula system according to claim 1, wherein, in a basic state of the hose element, in which the front end region of the hollow body is not pushed into the channel of the hose element, a diameter of the front inlet opening of the channel is greater than an outside diameter of the front most edge of the front end region of the hollow body (See [0053] teaching various diameters may be used between the hollow body 9 and the hose element 11, which forms the channel 71; since 9 is inserted within channel 71 it is interpreted that the outer diameter of the front most edge of 9 must be smaller than the diameter of the front inlet opening of the channel).
Regarding Claim 36, Blake teaches the cannula system according to claim 1, wherein the hollow body has a higher strength than the hose element (see [0050] teaching hose element 11 is flexible and see [0054] teaching that the first connector 1 (which includes hollow body 9) can be made if different plastics, some of which are not flexible; additionally, see Fig 2 where hose element 11 is deformed and hollow body 9 is not, it is interpreted that hollow body 9 has a higher bending strength). 
Regarding Claim 37, Blake teaches the cannula system according to claim 1, wherein the hollow body is made entirely or in at least some regions of a polymer (see [0054-0055] teaching that component 1, which includes hollow body 9, may be made of various polymers). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrig (US Patent Pub. 20130060268) in view of Wijeratne et al.  (US Patent 6287315 hereinafter “Wijeratne”).
Regarding claim 31, Herrig teaches all elements of claim 30 as described above. Herrig does not specify that the graft material of the hose element is formed by a tubular woven fabric structure. 
Wijeratne teaches (Col 8 lines 15-20) that a graft material is a biocompatible flexible and expandable, low porosity woven fabric. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graft material of the hose element of Herrig such that the graft material of the hose element is formed by a tubular woven fabric structure as taught by Wijeratne. One of ordinary skill in the art would recognize that tubular woven fabric is well known structure of a graft material (Wijeratne Col 8 lines 15-20). 
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donachy et al. (US Patent 4222127 hereinafter “Donachy”) in view of Herrig (US Patent Pub. 20130060268).
Regarding Claim 38, Donachy teaches (Fig 1) a blood pump system comprising a blood pump (10) and a cannula system (50, 52), wherein the blood pump comprises a pump housing (12) having a pump inlet (28) and a pump outlet (30), a hollow body of the cannula system forming the pump outlet or the pump inlet of the blood pump (interpreting 28 and 30 as being hollow bodies of the cannula system) 
Donachy does not specify the cannula system comprising:
a cannula comprising a hose element including a front end region and a rear end region, wherein a channel extends from the front end region of the hose element to the rear end region of the hose element through the hose element;
a hollow body, and in particular a tube or a further hose element, wherein the hollow body includes a front end region that can be inserted into the channel of the hose element through a front inlet opening of the channel; and
a connector which is designed, in a connected state of the cannula system in which the front end region of the hollow body is inserted into the channel of the hose element of the cannula, to accommodate the front end region of the hose element and the front end region of the hollow body in an interior region of the connector, wherein the front end region of the hollow body and the connector are configured to exert clamping forces onto the front end region of the hose element in the connected state of the cannula system, and to clamp the front end region of the hose element between the front end region of the hollow body and the connector. 
Herrig teaches (Figs 12A-12F) a cannula system for conducting a liquid, comprising: 
a cannula comprising a hose element (762) including a front end region and a rear end region (see annotated Fig 12a), wherein a channel (channel within 762) extends from the front end region of the hose element to the rear end region of the hose element through the hose element (762); 
a hollow body (tubular structure including engagement features 790), and in particular a tube or a further hose element (interpreting 790 to be a ‘tube’), wherein the hollow body includes a front end region that can be inserted into the channel of the hose element through a front inlet opening of the channel (see Figs 12C-12D where 790 is inserted within 762); and 
a connector (778, 780) which is designed, in a connected state of the cannula system in which the front end region of the hollow body (790) is inserted into the channel of the hose element of the cannula (762), to accommodate the front end region of the hose element (762) and the front end region of the hollow body in an interior region of the connector (778,780), wherein the front end region of the hollow body and the connector are configured to exert clamping forces onto the front end region of the hose element in the connected state of the cannula system , and to clamp the front end region of the hose element between the front end region of the hollow body and the connector  (see Figs 12C-12F; [0079-0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cannula system of Donachy with the cannula system of Herrig. One of ordinary skill in the art would recognize that this is another cannula system that can be used for procedure within blood vessels or for providing continuous flow of blood between locations (Herrig [0005]). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-38 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, and 13-48 of co-pending Application No. 16768465 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Claim 1 of the instant application contains minor insignificant wording differences such as using “designed” instead of “configured”. Additionally, the instant application has a 35 USC 112 issue in line 12 (as described above). The examiner believes that the applicant intended this limitation to be read as claim 1 recites the limitation in the co-pending application. None of the differences between the two claims however amount to a difference in scope that would obviate this double patenting rejection. Additionally, none of the differences between claims 2-38 of the instant application and claims 2 and 13-48 of the co-pending application amounts to a difference in scope that would obviate this double patenting rejection. 
Allowable Subject Matter
Claims 7-9, 15, 19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783